Citation Nr: 0729710	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO), which found no new and material evidence to reopen the 
claims for service connection for a right knee and left knee 
disorder.  

In September 2006, the Board remanded the instant claims for 
further development.  This case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  A petition to reopen the claims for service connection 
for right and left knee disorders was most recently denied by 
rating decision of March 1993.  The veteran was notified of 
that decision that same month, and he did not file a timely 
appeal.

2.  Evidence received since the March 1993 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied service 
connection for right and left knee disorders, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Evidence submitted subsequent to the March 1993 denial of 
service connection for right and left knee disorders is not 
new and material, and the claims are not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claims.  This includes 
notifying the appellant of the evidence VA will attempt to 
obtain and that which the appellant is responsible for 
submitting.  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. § 3.159 
(2007).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of September 2001, May 2005, and 
November 2006, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for new and material evidence.  The 
letters specified what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to his 
claims.  The veteran initially received the incorrect notice 
for new and material evidence, having been provided with the 
law in effect for claims filed since August 29, 201.  These 
claims, filed in April 2001, are governed by the laws in 
effect prior to August 2001.  The Board also notes that the 
veteran did not receive notice as to the disability rating 
and the effective date elements, as required by Dingess for 
either disability.  Therefore, VCAA notice is presumed 
prejudicial pertaining to content.  Nevertheless, the Board 
finds that such presumption of prejudice is rebutted because 
these errors did not affect the essential fairness of the 
adjudication.  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
remanded the claims and in the November 2006 letter, the 
veteran was provided with the appropriate laws used to 
adjudicate these claims.   The Board notes that the appellant 
also received notice as to the disability rating and the 
effective date elements, as required by Dingess in the 
November 2006 letter.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes duplicate service medical records, private, and VA 
treatment records.  There are no known additional records to 
obtain.  A hearing was offered, and the veteran declined.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


New and Material

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to claims filed after that date.  The 
regulations in effect prior to August 29, 2001, apply to 
these claims to reopen, as these claims were filed in 
April 2001.  Under 38 C.F.R. § 3.156(a), for claims filed 
prior to August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The RO most recently denied service connection for right and 
left knee disorders in March 1993, because there were no 
findings showing that his bilateral knee condition was 
sustained in service or that he had a pre-existing bilateral 
knee condition that was aggravated by his active duty 
service.  The private medical records submitted in an effort 
to reopen the claim was medical evidence showing treatment of 
a bilateral knee disorder since service.  

The Board has reviewed the evidence of record since the March 
1993 denial.  That evidence, consisted of previously reviewed 
private treatment records, private treatment records that 
showed that the veteran was receiving continued treatment for 
his bilateral knee condition, and duplicate service medical 
records.  The evidence shows that the veteran was 
hospitalized and treated on various occasions for a right and 
left knee disorder, to include a left knee replacement in 
1994.  There was no new evidence of findings, treatment, or 
diagnoses relating the bilateral knee disorders to service or 
showing that the bilateral knee disorders pre-existed service 
and were aggravated by active service.  The only evidence 
attributing the bilateral knee disorder to service is the 
veteran' own contentions regarding the cause of his 
disabilities which are not probative, since as a layperson he 
is not competent to provide medical opinions that otherwise 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The newly proffered evidence, by itself or in connection with 
all the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  None of the evidence shows a bilateral 
knee disorder that can be linked to service.  Therefore, the 
petition to reopen the claim for service connection for right 
knee and left knee disorders, is denied.  






	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
right knee disorder is denied.  

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
left knee disorder is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


